DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5-15 are objected to because of the following informalities:  “data evaluation units being configured evaluate data …” in lines 6-7.  It is assumed it is meant to claim “data evaluation units being configured to evaluate data …”
Additionally, the claim recites “data evaluation units in accordance with the read “data transmission type”” in lines 20-21. However, it is not clear if this mean the same “property “data transmission type”” claimed in the limitations preceding this limitation. 
Furthermore, the claim recites, “a property “data transmission type”, which property “data transmission type”” in lines 15-16. The Examiner assumes that it is intended to claim “a property “data transmission type”, wherein property “data transmission type””.
Regarding claim 5, the claim recites, “, which client unit is…” and “, which cluster unit is …” in lines 2 and 4. The Examiner assumes that it is intended to claim “, wherein client unit is…” and “, wherein cluster unit is …”.
Regarding claims 6-15, the claims are objected based on their dependence and/or for the same reasons as claim 5.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a plurality of data generation units … configured to”, “a plurality of data evaluation units … configured to” in claims 1-15, “client unit” and “cluster unit” in claims 5-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 -15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites, “wherein each of the data generation units is configured so that if the read property "data transmission type" is "Streaming, Bulk Upload" and if an availability of the non-proprietary network is high, then the data generation unit transmits the data generated to the data evaluation unit by streaming; wherein each of the data generation units is configured so that if the read property "data transmission type" is "Streaming, Bulk Upload" and if an availability of the network is low; then the data generation unit transmits the data generated to the data evaluation unit by bulk uploading” in lines 1-8. However, first, ‘so that’ is a conclusion on the basis of ‘each of the data generation units configured’, which is not clear. Second, it is unclear what the availability of network being high or low mean. That is, it is not clear the fact that streaming or bulk uploading is selected for transmission when it is determined that the network is high or low.
Regarding claim 7, the claim recites, “a communication channel between the requesting data generation unit or data generation unit and the requested data generation unit or data evaluation unit” in lines 5-7. However, it not clear what is being claimed here. That is, how can requesting data generation unit be communicating with the requested data generation unit. It doesn’t make sense. Additionally, the requesting data generation unit or data generation unit doesn’t make sense. The Examiner assumes it is intended to mean ‘he requesting data generation unit or evaluation unit’.
Regarding claims 8-15, the claims are rejected based on their dependence and/or for the same reasons as claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zornio et al. (US 2016/0098037 A1) in view of Rand et al. (US 2018/0173661 A1), and Summerfield et al. (US 2009/0072831 A1).
Regarding claim 1, Zornio discloses a communication system for data transmission via a non-proprietary network (abstract; paragraph [0128]; and so on), the communication system comprising: a plurality of data generation units, each of the plurality of data generation units being configured to generate data, each of the plurality of data generation units being connected to the non-proprietary network (paragraph [0012]-[0018]; [0022]; [0024]; [0128]; [0078]; and so on, explaining the generation of data by each of sources or devices at plant); a plurality of data evaluation units, each of the plurality of data evaluation units being configured evaluate data received from at least one of the plurality of data generation units, each of the plurality of data evaluation units being connected to the non-proprietary network (e.g. paragraph [0012]; [0045]; [0019]; and etc., illustrating analyzing or processing or evaluating the data received from the plant devices by collection modules or intermediate process modules); wherein each of the plurality of data generation units being configured to include a hardware abstraction layer that is configured to represent at least one of the plurality of data evaluation units as a resource (paragraph [0049]-[0050]; [0052]-[0053]; [0113]; [0135]; and etc.).
Zornio doesn’t explicitly disclose wherein the resource comprises a property "data transmission type", which property "data transmission type" is "Streaming" or "Bulk Upload" or "Streaming, Bulk Upload"; and wherein each of the plurality of data generation units being configured to read the property "data transmission type" and accordingly transmit the data 
Rand teaches wherein the resource comprises a property "data transmission type", which property "data transmission type" is "Streaming" or "Bulk Upload" or "Streaming, Bulk Upload" (figs. 4a-4d; paragraph [0098]-[0106];; and etc.); and wherein each of the plurality of data generation units being configured to read the property "data transmission type" and accordingly transmit the data generated to the at least one of the plurality of data evaluation units in accordance with the read "data transmission type" (figs. 4a-4b; paragraph [0106]-[0120]; and so on).
Rand doesn’t teach each of the plurality of data evaluation units being physically separated by at least 30 meters from each of the plurality of data generation units.
Summerfield teaches each of the plurality of data evaluation units being physically separated by at least 30 meters from each of the plurality of data generation units (paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the resource comprises a property "data transmission type", which property "data transmission type" is "Streaming" or "Bulk Upload" or "Streaming, Bulk Upload"; and wherein each of the plurality of data generation units being configured to read the property "data transmission type" and accordingly transmit the data generated to the at least one of the plurality of data evaluation units in accordance with the read "data transmission type", and each of the plurality of data evaluation units being physically 
Regarding claim 2, as applied above, Zornio discloses data generation and evaluation units. Zornio doesn’t disclose the hardware abstraction layer is configured to store the data transmission type required by a data evaluation unit as a property "data transmission type" prior to data transfer by the data generation unit. 
Rand teaches the hardware abstraction layer is configured to store the data transmission type required by a data evaluation unit as a property "data transmission type" prior to data transfer by the data generation unit (figs. 4a-4d; paragraph [0100]-[0102]; and etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the hardware abstraction layer is configured to store the data transmission type required by a data evaluation unit as a property "data transmission type" prior to data transfer by the data generation unit as taught by Rand into Zornio in view of Summerfield in order to reduce latency and dropping of data.
Regarding claim 3, as applied above, Zornio discloses each of the data generation units transmits the data generated to each of the data evaluation unit by streaming. However, Zornio doesn’t disclose wherein each of the data generation units is configured so that if the read property "data transmission type" corresponds to "Streaming", then the data generation unit transmits the data generated to the data evaluation unit by streaming; if the read property "data transmission type" is "Bulk Upload", then the data generation unit transmits the generated data to the data evaluation unit by bulk upload; and if the read characteristic "data transmission type" is "Streaming, Bulk Upload", then the data generation unit transmits the generated data to the data evaluation unit simultaneously by streaming and bulk upload. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein each of the data generation units is configured so that if the read property "data transmission type" corresponds to "Streaming", then the data generation unit transmits the data generated to the data evaluation unit by streaming; if the read property "data transmission type" is "Bulk Upload", then the data generation unit transmits the generated data to the data evaluation unit by bulk upload; and if the read characteristic "data transmission type" is "Streaming, Bulk Upload", then the data generation unit transmits the generated data to the data evaluation unit simultaneously by streaming and bulk upload as taught by Rand into Zornio in view of Summerfield in order to reduce latency and dropping of data.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zornio in view of Rand and Summerfield, and further in view of Aluvala et al. (US 2018/0337887 A1).
Regarding claim 4, the modified communication of Zornio discloses data generation unit transmits the data generated to the data evaluation unit by streaming and the data generation unit transmits the data generated to the data evaluation unit by bulk uploading. However, the 
Aluvala teaches wherein each of the data generation units is configured so that if the read property "data transmission type" is "Streaming, Bulk Upload" and if an availability of the non-proprietary network is high, then the data generation unit transmits the data generated to the data evaluation unit by streaming; wherein each of the data generation units is configured so that if the read property "data transmission type" is "Streaming, Bulk Upload" and if an availability of the network is low; then the data generation unit transmits the data generated to the data evaluation unit by bulk uploading (e.g. paragraph [0009]; [0036]; [0045]-[0046]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein each of the data generation units is configured so that if the read property "data transmission type" is "Streaming, Bulk Upload" and if an availability of the non-proprietary network is high, then the data generation unit transmits the data generated to the data evaluation unit by streaming; wherein each of the data generation units is configured so that if the read property "data transmission type" is "Streaming, Bulk Upload" and if an availability of the network is low; then the data generation unit transmits the data generated to the data evaluation unit by bulk uploading by Aluval into the modified communication of Zornio in order to improve bandwidth utilization.
Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C. 112(b) rejection is addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461